Citation Nr: 0328171	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  99-16 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

REMAND

The veteran had active duty from May 1967 to May 1969.  His 
awards and decorations include the Combat Infantryman Badge, 
the Vietnam Campaign Medal and the Purple Heart medal.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in April 2002, when the Board denied the 
benefit sought.  The veteran perfected an appeal as to the 
issue of entitlement to an increased disability rating for 
PTSD to the United States Court of Appeals for Veterans 
Claims (Court).  The other issues decided in the Board's 
April 2002 decision were not appealed.  

In response to a Joint Motion for Remand filed by the parties 
to this appeal, the Court vacated the Board's April 2002 
decision and remanded it to the Board for further action in a 
December 2002 Order.  In an August 2003 Order, the Court 
clarified that only that portion of the Board's April 2002 
decision which denied a disability rating in excess of 30 
percent for PTSD is vacated.  

The appeal as to the appropriate disability rating to be 
assigned to impairment resulting from the veteran's PTSD has 
now been returned to the Board for further appellate review.  
The veteran and his attorney have been notified of the status 
of the appeal, and the veteran's attorney has filed relevant 
argument in support of the veteran's appeal in a June 2003 
letter.

In the Joint Motion for Remand, both the veteran's attorney 
and the Secretary agreed that the Board's April 2002 
decision failed to comply with newly-amended duty to notify 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)), as interpreted by recent Court 
decisions.  Although the veteran's appeal was remanded in 
June 2001 in part for compliance with the VCAA, review of 
the record reflects that he has never been provided with the 
substance of 38 C.F.R. § 3.159, the regulation implementing 
the notice and assistance requirements of the VCAA.  He has 
also not been formally notified of the VA's duty to assist 
him and of his responsibilities in the development of his 
claim.  That is, he has not been formally provided with 
information regarding the parameters of his own 
responsibility vs. that of the VA in developing his claim 
for an increased disability rating.  The Court has held upon 
many occasions that such specific notice is required.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

The Joint Motion for Remand also noted a failure to provide 
adequate reasons and bases regarding entitlement to an extra-
schedular disability rating based upon and/or staged ratings 
for PTSD.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit found that the 30-day period provided in 
38 C.F.R. § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Review of the veteran's claims file 
does not show that he was ever provided with such a notice.  
He is therefore unlikely to have erroneously relied upon a 
misleading statement as to the time frame available for him 
to submit evidence or identify sources of evidence.  However, 
since this case is being remanded, the RO must take this 
opportunity to inform the veteran that a full year is allowed 
to respond to a VCAA notice.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what evidence 
VA will develop, and what evidence the 
veteran must furnish.

2.  The RO should again review the 
record, to include explicit consideration 
of entitlement to an extra-schedular 
disability rating based upon impairment 
resulting from PTSD, and entitlement to 
staged ratings for impairment resulting 
from PTSD over the time frame that this 
claim has remained pending.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


